(Por la corte, a propuesta del Juez Asociado Sr. Hutchison.)'
Visto el caso con la sola comparecencia de la parte apelada, exa-minado el alegato del apelante y no habiéndose demostrado un claro abuso de discreción por parte de la corte de distrito al declarar sin lugar la moción para que se dejara sin efecto su resolución anterior dictada en 14 de noviembre de 1930, ordenando el sobreseimiento y archivo del pleito por abandono, se confirma la orden apelada que dictó la Corte de Distrito de Humacao en junio 1, 1931.